SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 24, 2012 SAVWATT USA, INC. (Exact name of registrant as specified in its charter) Delaware 000-52402 27-2478133 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNumber) 1100 Wicomico Street, Suite 700, Baltimore, Maryland (Address of Principal Executive Offices) (Zip Code) 6801 Eastern Avenue, Suite 203, Baltimore, Maryland (Former Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(443) 449-2877 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2., below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) ITEM3.02.UNREGISTERED SALES OF EQUITY SECURITIES. Since January 23, 2012, the Company has issued the following securities without registration under the Securities Act of 1933: Common Stock Issued: Date of Issuance Shares Consideration Reason for Issuance January 24, 2012 $ Debt Conversion 1 January 26, 2012 $ Debt Conversion January 27, 2012 $ Debt Conversion 2 January 30, 2012 $ Debt Conversion 3 February 6, 2012 $ Debt Conversion 4 February 8, 2012 $ Debt Conversion 2 February 10, 2012 $ Debt Conversion 3 February 14, 2012 $ Debt Conversion February 14, 2012 $ Debt Conversion February 16, 2012 $ Debt Conversion February 22, 2012 $ Debt Conversion 1 February 22, 2012 $ Debt Conversion 4 February 23, 2012 $ Debt Conversion 3 February 23, 2012 $ Debt Conversion February 23, 2012 $ Stock Compensation February 28, 2012 $ Debt Conversion Represents same entity. Represents same entity. Represents same entity Represents same entity No broker or underwriter was involved in any of the above transactions. Management believes the above shares of Common Stock were issued pursuant to the exemption from registration under Section 4(2) of the Securities Act of 1933, as amended. Issuance of Registered Shares In addition to the above issuances of unregistered equity securities, the Company has cancelled the following shares which were originally issued pursuant to a form S-8 Registration Statement filed with the Commission on December 13, 2011: Date of Issuance Shares Consideration Reason for Issuance January 23, 2012 ) $ ) Cancellation of previously issued stock 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SAVWATT USA, INC. DATED: March 6, 2012 By: /s/ Isaac H Sutton Isaac H. Sutton Chief Executive Officer 3
